UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6828



MARC S. CASON, SR.,

                Plaintiff - Appellant,

          v.


M.D.P.S.C.S.; C.M.S.,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cv-01108-CCB)


Submitted:   July 22, 2008                 Decided:   July 28, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marc S. Cason, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Marc S. Cason, Sr., appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint. We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for   the   reasons   stated   by   the     district   court.   See   Cason

v. M.D.P.S.C.S., No. 1:08-cv-01108-CCB (D. Md. May 15, 2008).           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                 AFFIRMED




                                    - 2 -